DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are present for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 7 & 12, lines 15 -17, the phrase “each group of the memory cell” does not make sense since the memory cell is a single cell that cannot have more than one group. Thus, the phrase “each group of the memory cells” should be used.
	Claims 2, 8 & 13, line 4, the term “the bit line” lacks a clear antecedent basis because there are at least more than one bit line in a whole cell array. Thus, which particular “bit line” does this term refer to?
3, 9 & 14, line 5, the term “the memory state” lacks a clear antecedent basis because each memory cell has at least or more than two states (i.e., a binary cell has two states as 0 & 1 for example). Thus, which particular “memory state” does this term refer to?
	Claims 3, 9 & 14, line 6, “what does the phrase “remaining of unerased data” imply to? Does “remaining” imply the unerared data have more than one unerased cell, or more than one unerased bit, or more than one unerased state still remaining to be erased, etc.?
	Claims 4-6 & 10-11, line 3, “the block” also lacks a clear antecedent basis since there are at least more than one memory cell block being disclosed or claimed somewhere as well. Also, does it imply the recited “the erase target block” or different block?
	
3.	Claims 17-20 are allowable over the prior arts of record, and other claims not mentioned above are being rejected or objected as being dependent upon the claims above but they tentatively contain allowable subject matter over prior arts for other recited features not clearly suggested nor seen elsewhere at this time.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET Q NGUYEN/Primary Examiner, Art Unit 2827